DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 19 November 2021.
Claims 1-9 were amended.
Claim 10 was added.
Claims 1-10 are pending in this Office Action.
The examiner notes that the inclusion of the title of this invention within claims 1-3 (A SECURE MESH NETWORK SYSTEM FOR DATA SHARING) and a phrase similar to the title (A SAFE MESH NETWORK SYSTEM FOR DATA SHARING) in claims 4-9 is atypical with respect to claim drafting. These phrases are being treated as preambles for the purposes of examination of these respective claims. Additionally, the phrase “referring to” or “refers to” are being treated as functionally equivalent to the transitional phrase “comprising.”


Response to Amendment
The rejection of claims 1-9 under 35 U.S.C. § 101 was addressed and is withdrawn.
The rejections of claim 2 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejection of claim 3 under 35 U.S.C. § 112(b) was addressed and is withdrawn.
The rejections of claim 4 under 35 U.S.C. § 112(b) and (d) were addressed and are withdrawn.
The rejections of claim 5 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejections of claim 6 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejections of claim 7 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejections of claim 8 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejections of claim 9 under 35 U.S.C. § 112(b) were addressed and are withdrawn.
The rejection is respectfully maintained as set forth in the last Office Action mailed on 24 May 2021. Applicant’s arguments with respect to claims 1-10 have been fully considered but they are not persuasive and the old rejection maintained. 


Response to Arguments
Applicant’s arguments filed 19 November 2021 have been fully considered, but they are not persuasive for the reasons set forth below. 

Applicant Argues: First, Ashrafi teaches a communications system based on the conventional concepts of using a physical core network, whereas the instant application teaches the utilization of complete virtualization of mesh networks.

In Response: The examiner respectfully submits that the title of the Ashrafi reference is “Point-to-multipoint Or Multipoint-to-multipoint Mesh Self-organized Network Over WiGig Standards With New MAC Layer.” Additionally, the Ashrafi’s Abstract states:
A communications system comprises a small cell mesh network including a plurality of small cell network mesh nodes. At least one V-band transmitter at each of the plurality of small cell network mesh nodes establishes communication links with other small cell network mesh nodes within the small cell mesh network. A controller controls communication link configuration by the at least one V-band transmitter between the plurality of small cell network mesh nodes of the small cell mesh network. The link configurations are established by the controller using WiGig standards and a MAC layer configured to transmit on a wireless link.

This renders the rejection proper, and thus the rejection stands.


Applicant Argues: Second, the instant application is configured to use multiple radio frequencies, such as Zigbee, Bluetooth, and RF, for extended coverage and increased robustness of the mesh network 

In Response: The examiner respectfully submits that in addition to the aforementioned LTE standard, Ashrafi contemplates the use of additional communications technologies such as “LMDS, Wi-Fi, WiMAX, DSL variants such as ADSL and SHDSL, PDH and SDH Lasse Esso and ET interfaces, such as (fractional) E1/T1, E3, T3, STM-1/OC-3, etc. and ethernet (Ashrafi, col. 3, lines 30-58).”
This renders the rejection proper, and thus the rejection stands.


Applicant Argues: Third, the NFP may be configured in any nodes in the network and there is no need for any specific computational resources. In addition, the NFP can be utilized to virtualize applications and other networks semi-autonomously, which allows the applications to be created from the applications’ software configurations, and allows other networks to be interconnected via the plurality of network nodes that contains the NFP. Thus, unlike Ashrafi, connectivity and management can be performed at any network nodes without the need for a specific infrastructure or equipment, regardless of the backbone.

In Response: The examiner respectfully submits that Ashrafi teaches that the NFP may be configured in any nodes in the network and there is no need for any specific computational resources (hybrid (Heterogeneous) networks consist of networks including devices wherein in the components providing the transmission of data are all the same but may each be configured using the included operating software to provide different types of transmissions including but not limited to point-to-point 
Additionally, Ashrafi teaches the NFP (a gateway node 1110 – see Ashrafi, col. 17, lines 6-21) can be utilized to virtualize applications (network function virtualization (NFV) implements network functions as pure software on hardware. Hardware may be used to generate a variety of system applications that are programmed into the hardware) and other networks semi-autonomously (NFV allows flexible provisioning, deployment, and centralized management of virtual network functions), which allows the applications to be created from the applications’ software configurations (network function virtualization (NFV) implements network functions as pure software on hardware. Hardware may be used to generate a variety of system applications that are programmed into the hardware – see Ashrafi, col. 4, line 59 – col. 5, line 15), and allows other networks to be interconnected (Fig. 28 illustrates a configuration of the access and network sites that are used for providing the self-organized network for providing access to a number of user locations. Data may be uploaded to or downloaded from the many data centers over an associated fiber ring interconnecting the network site to other network sites – see Ashrafi, col. 25, lines 35-59) via the plurality of network nodes (the mesh node functionalities provide for maintenance of the network of the mesh nodes and providing for communications therebetween – see Ashrafi, col. 28, lines 19-36) that contains the NFP (a gateway node 1110 – see Ashrafi, col. 17, lines 6-21).
This renders the rejection proper, and thus the rejection stands.


Claim Objections
Claim 1 is objected to because of the following informalities: lines 13-14 state, “at least one special interconnection nodes.” It is suggested Applicant meant to write, “at least one special interconnection node Appropriate correction is required.
Claim 6 is objected to because of the following informalities: lines 8-8 state, “make transition.” It is suggested Applicant meant to write, “make transitions.” Appropriate correction is required.

Claim 9 is objected to because of the following informalities: lines 3-4 state, “the NFP being coupled to device.” It is suggested Applicant meant to write, “the NFP being coupled to a device.” Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ashrafi (U.S. 10,932,142).

With respect to claim 1, Ashrafi teaches A SECURE MESH NETWORK SYSTEM FOR DATA SHARING, referring to a network architecture connectable to any technology comprising: a base mesh network (Ashrafi, Fig. 11, elements 1004 and 1102; col. 17, lines 6-9), a network controller (Ashrafi, Fig. 8, element 406; col. 8, lines 28-30); a NFP (Network Function Provider) (Ashrafi, Fig. 3, element 308; col. 7, lines 48-58); a plurality of network nodes (Ashrafi, col. 28, lines 19-36); and at least one special interconnection node (Ashrafi, col. 3, lines 30-58); wherein the base mesh network (Ashrafi, Fig. 11, elements 1004 and 1102; col. 17, lines 6-9) is configured as a network infrastructure to create a virtualized network (Ashrafi, col. 17, lines 6-21) to allow end-to-end addressing of (Ashrafi, col. 25, lines 35-59) the plurality of network nodes (Ashrafi, col. 28, lines 19-36) along with supporting a delivery of datagrams (Ashrafi, col. 8, lines 61-63); wherein the network controller (Ashrafi, Fig. 8, element 406; col. 8, lines 28-30) is a node configured to control (Ashrafi, col. 17, lines 6-21) the plurality of network nodes (Ashrafi, col. 28, lines 19-36) in the secure mesh network system (Ashrafi, Fig. 11, elements 1004 and 1102; col. 17, lines 6-9), and communicates with the at least one special interconnection nodes (Ashrafi, col. 3, lines 30-58) via the base mesh network (Ashrafi, Fig. 11, elements 1004 and 1102; col. 17, lines 6-9) to a customer (Ashrafi, col. 12, lines 20-21); wherein the NFP (Ashrafi, col. 17, lines 6-21) runs on the plurality of network nodes (Ashrafi, col. 28, lines 19-36) and is configured to virtualize a set of applications and other networks semi-autonomously which allows the set of applications to be created from the set of applications' software configurations (Ashrafi, col. 4, line 59 – col. 5, line 15) and allows the other networks to be interconnected (Ashrafi, col. 25, lines 35-59) via the plurality of network nodes (Ashrafi, col. 28, lines 19-36) that contains the NFP (Ashrafi, col. 17, lines 6-21); and wherein the at least one special interconnection node (Ashrafi, col. 3, lines 30-58) is configured as a repeater that contains one or more radio frequencies to extend coverage and increase a robustness of the mesh network system for data sharing (Ashrafi, col. 17, lines 6-42).

With respect to claim 2, Ashrafi teaches the invention described in claim 1, including A SECURE MESH NETWORK SYSTEM FOR DATA SHARING refers to a network architecture that can be connected to any technology, allowing the virtualization of other mesh networks (Ashrafi, col. 25, lines 35-59) with independent applications (Ashrafi, col. 4, line 59 – col. 5, line 15) between the mesh networks (Ashrafi, col. 17, lines 6-21) that are virtualized on (Ashrafi, col. 4, line 59 – col. 5, line 15) the physical structure of a core network (Ashrafi, col. 17, lines 6-21).

With respect to claim 3, Ashrafi teaches the invention described in claim 1, including A SECURE MESH NETWORK SYSTEM FOR DATA SHARING referring to a network architecture connectable to any technology, allowing the virtualization of networks through (Ashrafi, col. 4, line 59 – col. 5, line 15) the plurality of network nodes (Ashrafi, col. 28, lines 19-36) that contains the NFP (Ashrafi, col. 17, lines 6-21) and to be managed in a semi-autonomous fashion with the creation of applications with software-based configurations (Ashrafi, col. 4, line 59 – col. 5, line 15).

With respect to claim 4, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING referring to a network architecture connectable to any technology allowing the creation of virtualized mesh networks (Ashrafi, col. 17, lines 6-21) with interconnections between (Ashrafi, col. 25, lines 35-59) the plurality of network nodes independently (Ashrafi, col. 28, lines 19-36) and end-to-end to support datagram and packets (Ashrafi, col. 8, lines 61-63).

With respect to claim 5, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING referring to a network architecture connectable to any technology allowing (Ashrafi, col. 17, lines 6-21) the NFP node to (Ashrafi, Fig. 3, element 308; col. 7, lines 48-58) virtualize networks (Ashrafi, col. 17, lines 6-21) with the creation of applications that can run on those 

With respect to claim 6, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING referring to a network architecture connectable to any technology allowing any of the plurality of network nodes to be defined as a network controller that communicates and coordinates all NFPs that run on special nodes in the virtual network to run parameter changes, make transition, and control communications between the virtual network and a physical network (Ashrafi, col. 17, lines 6-21).

With respect to claim 7, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING refers to a network architecture connectable to any technology allowing the creation of applications that can be run on these platforms (Ashrafi, col. 4, line 59 – col. 5, line 15), characterized by the architecture running the NFP (Network Function Provider) that communicates with the network controller and exchanges control information and data trafficked on one or more radios present on the node, and the NFP runs in the same radio or with the technology being virtualized over itself (Ashrafi, col. 17, lines 6-21).

With respect to claim 8, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING refers to a network architecture connectable to any technology allowing for the connection between the plurality of network nodes (Ashrafi, col. 28, lines 19-36), running 

With respect to claim 9, Ashrafi teaches the invention described in claim 1, including A SAFE MESH NETWORK SYSTEM FOR DATA SHARING referring to a network architecture connectable to any technology characterized by the NFP being coupled to device that has a processor (Ashrafi, col. 28, lines 62-65) which requires an executable action (Ashrafi, col. 17, lines 6-21).

With respect to claim 10, Ashrafi teaches the invention described in claim 9, including the A SAFE MESH NETWORK SYSTEM FOR DATA SHARING wherein the device is an electronic device with a power supply (Ashrafi, col. 10, element 1004; col. 16, lines 2-3).


Conclusion
THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.






/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 17, 2022